                Case 19-11739-LSS   Doc 773-1   Filed 09/21/20   Page 1 of 5




                                      Exhibit A




43566095 V2 0006959-0000230
                Case 19-11739-LSS              Doc 773-1        Filed 09/21/20         Page 2 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                    Debtors.                   (Jointly Administered)



               AMENDED2 INDEX TO FEE APPLICATION BINDERS IN
              CONNECTION WITH NOTICE OF AGENDA OF MATTERS
          SCHEDULED FOR HEARING ON SEPTEMBER 23, 2020 AT 11:00 A.M.




Dated: September 21, 2020                                   PACHULSKI STANG ZIEHL & JONES LLP
                                                            Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                            Debra I. Grassgreen (CA Bar No. 169978)
                                                            Peter J. Keane (DE Bar No. 5503)
                                                            919 N. Market Street, 17th Floor
                                                            P.O. Box 8705
                                                            Wilmington, DE 19899 (Courier 19801)
                                                            Telephone: (302) 652-4100
                                                            Facsimile: (302) 652-4400
                                                            Email: jpomerantz@pszjlaw.com
                                                                    dgrassgreen@pszjlaw.com
                                                                    pkeane@pszjlaw.com

                                                            Counsel for the Debtors and Debtors-in-Possession




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

2 Items in bold reflect changes made to the index from the previous version sent to Chambers on September
16, 2020.


DOCS_DE:230646.2 39566/002
               Case 19-11739-LSS       Doc 773-1     Filed 09/21/20    Page 3 of 5



Pachulski Stang Ziehl & Jones LLP – Counsel to the Debtors

1.      Final Application for Compensation and Reimbursement of Expenses of Pachulski Stang
        Ziehl & Jones LLP, as Counsel for the Debtors for the Period from August 5, 2019
        through July 31, 2020 [Filed: 8/18/20] (Docket No. 752).

        Response Deadline: September 8, 2020 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Ninth Monthly Application for Compensation and Reimbursement of Expenses of
                 Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtors for the Period from
                 April 1, 2020 through April 30, 2020 [Filed: 6/4/20] (Docket No. 718).

        b)       Certification of No Objection Regarding Docket No. 718 [Filed: 6/26/20] (Docket
                 No. 727).

        c)       Tenth Monthly Application for Compensation and Reimbursement of Expenses of
                 Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtors for the Period from
                 May 1, 2020 through May 31, 2020 [Filed: 6/24/20] (Docket No. 725).

        d)       Certification of No Objection Regarding Docket No. 725 [Filed: 7/16/20] (Docket
                 No. 738).

        e)       Eleventh Monthly Application for Compensation and Reimbursement of
                 Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtors for the
                 Period from June 1, 2020 through July 1, 2020 [Filed: 7/7/20] (Docket No. 732).

        f)       Certification of No Objection Regarding Docket No. 732 [Filed: 7/29/20] (Docket
                 No. 742).

        g)       Certification of No Objection Regarding Docket No. 752 [Filed: 9/9/20] (Docket
                 No. 765).

        Status: This matter will go forward.

Crowe LLP – Tax Services Provider to the Debtors

2.      First and Final Application for Compensation and Reimbursement of Expenses of Crowe
        LLP, as Tax Services Provider for the Debtors for the Period from August 5, 2019
        through July 31, 2020 [Filed: 8/28/20] (Docket No. 763).

        Response Deadline: September 18, 2020 at 4:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents:

        a)       Certification of No Objection Regarding Docket No. 763 [Filed: 9/21/20]
                 (Docket No. 772).

        Status: This matter will go forward.
DOCS_DE:230646.2 39566/002
               Case 19-11739-LSS       Doc 773-1     Filed 09/21/20    Page 4 of 5



Cole Schotz P.C. – Counsel to the Official Committee of Unsecured Creditors

3.      Final Fee Application of Cole Schotz P.C. for Compensation for Services Rendered and
        Reimbursement of Expenses Incurred as Delaware Co-Counsel to the Official Committee
        of Unsecured Creditors for the Final Period from August 14, 2019 through July 31, 2020
        [Filed: 8/24/20] (Docket No. 761).

        Response Deadline: September 14, 2020 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Ninth Monthly Fee Application of Cole Schotz P.C., Counsel to the Official
                 Committee of Unsecured Creditors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from April 1, 2020 through April 30,
                 2020 [Filed: 5/20/20] (Docket No. 695).

        b)       Certification of No Objection Regarding Docket No. 695 [Filed: 6/11/20] (Docket
                 No. 721).

        c)       Tenth Monthly Fee Application of Cole Schotz P.C., Counsel to the Official
                 Committee of Unsecured Creditors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from May 1, 2020 through May 31,
                 2020 [Filed: 6/19/20] (Docket No. 723).

        d)       Certification of No Objection Regarding Docket No. 723 [Filed: 7/13/20] (Docket
                 No. 737).

        e)       Eleventh Monthly Fee Application of Cole Schotz P.C., Counsel to the Official
                 Committee of Unsecured Creditors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from June 1, 2020 through June 30,
                 2020 [Filed: 7/10/20] (Docket No. 734).

        f)       Certification of No Objection Regarding Docket No. 734 [Filed: 8/3/20] (Docket
                 No. 743).

        g)       Twelfth Monthly Fee Application of Cole Schotz P.C., Counsel to the Official
                 Committee of Unsecured Creditors, for Allowance of Compensation and
                 Reimbursement of Expenses for the Period from July 1, 2020 through July 31,
                 2020 [Filed: 8/19/20] (Docket No. 756).

        h)       Certification of No Objection Regarding Docket No. 756 [Filed: 9/10/20] (Docket
                 No. 766).

        i)       Certification of No Objection Regarding Docket No. 761 [Filed: 9/15/20] (Docket
                 No. 768).

        Status: This matter will go forward.




                                                 2
DOCS_DE:230646.2 39566/002
               Case 19-11739-LSS       Doc 773-1     Filed 09/21/20    Page 5 of 5



Dundon Advisers LLC – Financial Advisor to the Official Committee of Unsecured
Creditors

4.      Final Fee Application of Dundon Advisers LLC for Compensation for Services Rendered
        and Reimbursement of Expenses as Financial Advisor to the Official Committee of
        Unsecured Creditors for the Period from August 14, 2019 through July 31, 2020 [Filed:
        8/24/20] (Docket No. 762).

        Response Deadline: September 14, 2020 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Second Combined Monthly Fee Application of Dundon Advisers Financial
                 Advisor to the Official Committee of Unsecured Creditors, for Allowance of
                 Compensation and Reimbursement of Expenses for the Period from November 1,
                 2019 through December 31, 2019 [Filed: 7/13/20] (Docket No. 735).

        b)       Certification of No Objection Regarding Docket No. 735 [Filed: 8/4/20] (Docket
                 No. 745).

        c)       Third Combined Monthly Fee Application of Dundon Advisers Financial Advisor
                 to the Official Committee of Unsecured Creditors, for Allowance of
                 Compensation and Reimbursement of Expenses for the Period from January 1,
                 2020 through February 28, 2020 [Filed: 7/13/20] (Docket No. 736).

        d)       Certification of No Objection Regarding Docket No. 736 [Filed: 8/4/20] (Docket
                 No. 746).

        e)       Certification of No Objection Regarding Docket No. 762 [Filed: 9/15/20] (Docket
                 No. 769).

        Status: This matter will go forward.




                                                3
DOCS_DE:230646.2 39566/002
